Exhibit 3.1 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 8708 Website: secretaryofstate.biz Document Number: 20080211527-18 Filing Date and Time: 03/26/2008 9:57 PM Entity Number: E0203172008-6 Articles of Incorporation (PURSUANT TO NRS 78) Important. Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: Astra Ventures, Inc. 2. Registered Agent [X] Commercial Registered Agent: Empire Stock Transfer, Inc. for Service of Process [ ] Noncommercial Registered AgentOR [ ] Office or Position with Entity (check only one box) Name of Title of Office or Other Position with Entity Nevada 3. Authorized Stock: (number of shares Number of shares Par value: Number of shares corporation authorized to issue) with par value: without par value: 4. Names Seig Badke & Addresses, Name of Board of 3090 Gordonvale Street Thunderbay, Ontario CANADA P7K 1B8 Directors/Trustees: Street Address City State Zip Code (each Director/Trustee must be a natural person at least Name 18 years of age; attach additional page if more Street Address City State Zip Code than two directors/trustees) 5. Purpose: The purpose of this Corporation shall be: (optional-see instructions) 6. Names, Address Perry Langis /S/ Perry Langis and Signature of Name Signature Incorporator: 1859 Whitney Mesa Drive Henderson NV (attached additional page Street Address City State Zip Code there is more than one incorporator) 7. Certificate of I hereby accept appointment as Registered Agent for the above named Entity. Acceptance of Appointment of /S/ Perry Langis September 23, 2010 Registered Agent: Authorized Signature of R.A. or On Behalf of Registered AgentEntity Date This form must be accompanied by appropriate fees. See attached fee schedule.
